May 30, 2013.




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                     JACQUELYN A. HINOJOSA, Appellant

NO. 14-13-00163-CV                           V.

     TEXAS WINDMILL APARTMENTS, LP D/B/A ROYAL OAKS OF
    PEARLAND and NEWPORT ASSET MANAGEMENT, INC., Appellees
                ________________________________

      Today the Court heard appellant’s agreed motion to dismiss the appeal from
the judgment signed by the court below on February 1, 2013. Having considered
the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.